Uvalde County Appraisal




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 11, 2015

                                   No. 04-14-00533-CV

                               Kenneth W. ARTHUR, et al,
                                       Appellants

                                            v.

      UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                             Appellees

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2012-04-28619-TX
                         Honorable Watt Murrah, Judge Presiding


                                     ORDER
      The Appellee’s Motion to Amend Brief is GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court